                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDWARD J. O’BRIEN, III,                             :
                                Plaintiff(s),       :
                                                    :              CIVIL ACTION
                       v.                           :              No. 19-3707
                                                    :
ERIC TICE, et al,                                   :
                                Defendant(s).       :



                                                ORDER

       This 3rd day of April, 2020, pursuant to 28 U.S.C. § 636(b)(1)(C), after review of the

Report and Recommendation (R&R) issued by the Honorable Lynne A. Sitarski (ECF 9) and

consideration of Petitioner Edward J. O’Brien, III’s, Objections to the R&R (ECF 10), it is

hereby ORDERED that the R&R is adopted. O’Brien’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 is DISMISSED, with prejudice, and without issuance of a

Certificate of Appealability.


                                                      /s/ Gerald Austin McHugh
                                                    Gerald Austin McHugh
                                                    United States District Judge
